Citation Nr: 1828468	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-18 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left hip and pelvis degenerative joint disease (DJD).  


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Army from August 2005 to February 2006 and from August 2006 to February 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, granted service connection for left hip and pelvis DJD and assigned a 10 percent rating, effective February 28, 2009.  In August 2010, the Veteran filed a notice of disagreement (NOD) with the August 2010 rating decision.  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a July 2011 statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims for claims for increased ratings for already service-connected disability).

In July 2015, February 2016, and May 2017, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the February 28, 2009 effective date of the award of service connection, left hip and pelvis DJD have been manifested by loss of function due to painful motion with flexion to, at worst, 100 degrees; with extension to, at worst, 25 degrees; with abduction to, at worst, 40 degrees and adduction to, at worst, 20 degrees.  

3.  The schedular criteria are adequate to evaluate the Veteran's left hip and pelvis DJD at all pertinent points.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left hip and pelvis DJD are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an April 2010 pre-rating letter sent to the Veteran in connection with his service connection claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Furthermore, as the current appeal emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the May 2010 SOC set forth the criteria for a higher rating for residuals of cancer of the right vocal cord (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; radiology testing, and reports of VA examinations and opinions.  Also of record and consistent with the claim are written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As indicated above, in July 2015, February 2016, and May 2017, the Board remanded the claim on appeal for additional development and the record reflects substantial compliance with the prior demand directives as to the claim for an increased disability rating for left hip and pelvis DJD.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).   In this regard, as directed by the Board, the AOJ issued a supplemental SOC (SSOC) after new evidence was added to the claims file, obtained outstanding VA treatment records, and invited the Veteran to identify, or provide records from, any additional sources of treatment (no private treatment records were identified or provided).  Furthermore, a VA examination was conducted and an addendum opinion was obtained.  Moreover, after receipt of the VA examination report and opinion, and additional VA records, the AOJ again adjudicated the claim, as directed (as reflected most recently, in the February 2018 supplemental SOC (SSOC)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549.



II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this case, the initial 10 percent rating for the Veteran's left hip and pelvic DJD has been assigned under DC 5010-5252.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicate traumatic arthritis (DC 5010) rated 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as degenerative arthritis.  DC 5010. 

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is warranted for flexion of the thigh limited to 45 degrees; a 20 percent rating is for flexion of the thigh limited to 30 degrees; a 30 percent rating is warranted for flexion of the thigh limited to 20 degrees; and a 40 percent rating is warrented for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under DC 5250 (ankylosis of the hip), DC 5251 (limitation of extension), 5252 (limitation of flexion), or DC 5253 (impairment of the thigh).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Turning to the relevant evidence of record, on VA examination in April 2010, the Veteran reported pain in his left hip with an intensity of seven out of 10.  He reported that pain was accompanied by stiffness and limitations in ambulation and motion.  Additionally, he reported flare-ups of with an intensity of nine out of 10 that occurred weekly, lasted several hours, and was aggravated by prolonged standing and ambulation with hip and knee pain.  The examiner found that flare-ups did not result in additional limitation of motion or functional impairment.  The examiner reported that there was no dislocation, recurrent subluxation, and ankylosis of the left hip.  Range of motion testing revealed normal flexion (zero to 125 degrees) and the examiner noted that there was pain in the last 20 degrees.  The examiner reported that there were zero degrees of functional loss due to pain.  Testing of extension revealed extension of the left hip at zero to 30 degrees with pain in the last 10 degrees and zero degrees of functional loss due to pain.  Finally, the examiner reported that additional limitation of joint function was caused by the following factors: pain, including pain on repeated use and pain during flare-ups, fatigue, weakness, lack of endurance, and incoordination.  

VA treatment notes from November 2011 document the results of left hip range of motion testing, which revealed flexion to 125 degrees with no limitation of motion; extension to 30 degrees with no limitation of motion; and abduction to 20 degrees with functional loss of 25 degrees.  

During the January 2018 VA examination, the Veteran reported that since his last evaluation in April 2010, his condition had progressively worsened in terms of pain.  He reported constant left hip pain that worsened with prolonged standing and ambulation activities.  Additionally, he reported flare-ups of the hip or thigh.  He described the flare-ups as severe pain.  He reported having functional loss or functional impairment of the joint and described the functional loss/impairment as poor tolerance in prolonged standing and prolonged ambulation activities.  

Range of motion testing revealed flexion to 100 degrees; extension to 25 degrees; abduction to 40 degrees; and adduction to 20 degrees.  The examiner reported that there was no ankylosis of the left hip.  The examiner reported that range of motion, itself, did not contribute to functional loss.  Pain was noted on examination but it did not result in or cause functional loss.  Range of motion testing exhibited pain on flexion, extension, abduction, adduction, external rotation, and internal rotation.  There was evidence of pain with weight bearing.  There was no evidence of pain when the joint was used in non-weight bearing.  There was evidence of pain on passive range of motion testing. The Veteran was able to complete full range of motion with pain in passive movements, bilaterally.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  As explanation, he said that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time; however, to describe a functional limitation in terms of severity (mild, moderate, severe) or terms such as significant versus insignificant based on a possible future event would be mere speculation.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  As an explanation, he reported that pain, weakness, fatigability, or incoordination could limit the functional ability of an individual that has a musculoskeletal pathology during a flare-up; however, to classify the functional limitation in the absences of the flare-up as significant, mild, moderate, or severe would be mere speculation.  The Veteran used a cane regularly.

Social Security Administration (SSA) records reflect that exertional limitations were reported to include the ability to stand and/or walk (with normal breaks) for a total of about six hours in an eight-hour workday.  

Considering the pertinent evidence in light of the applicable rating criteria and rating considerations noted above, the Board finds that a disability rating in excess of 10 percent for service-connected left hip and pelvis DJD is not warranted at any point since the February 2009 effective date of the award of service connection.

The Veteran has consistently reported pain with movement of his left hip as noted in VA treatment records and VA examination reports.  In this regard, the Board points out that 38 C.F.R. § 4.59 provides in pertinent part: "The intent of the [rating] schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2017).  As recently discussed by the Court, 38 C.F.R. § 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Petitti v. Shinseki, 27 Vet. App. 415, 424 (2015).  In Petitti, the Court held that "[u]nder [38 C.F.R.] § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  Id. at 425.  As the Veteran has a current diagnosis of left hip and pelvic DJD by radiology testing and associated pain as a result, an initial 10 percent rating for painful motion of the right hip was appropriately assigned.  38 C.F.R. §§ 4.40, 4.45, 4.71a.   Notably, such rating is consistent with DeLuca, Mitchell and Burton, and with the 10 percent rating assignable for painful, albeit, noncompensable, limitation of motion of a major joint under DC 5003.    

However, the evidence weighs against assignment of an initial rating in excess of 10 percent under DC 5252, or any other applicable diagnostic code based on limited motion.  The medical evidence of record reflects that range of motion testing has not revealed limitation of flexion to 30 degrees; limitation of extension to five degrees; or significant limitation of abduction and adduction.  38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.

In reaching this determination, the Board has considered the Veteran's functional hip impairment due to pain, decreased range of motion, and disturbance of locomotion.  In this regard, the Veteran's primary complaint was hip pain with activity; mainly standing and prolonged ambulation.  Subsequently, as noted above, he is in receipt of a 10 percent initial rating for pain in his left hip since the February 28, 2009 effective date of service connection.  38 C.F.R. §§ 4.59, 4.71a, DC 5252.  The medical evidence does not reflect functional loss in his left hip beyond that which is already contemplated by the 10 percent rating assigned on the basis of painful motion, to include with consideration of the January 2018 VA examiner's comment that the Veteran's range of motion, itself, does not contribute to functional loss.  

The Board has considered the Veteran's reports of an increased severity in his left hip disability.  The Board places greater probative weight on clinical reports due to their objectivity and expertise by the examining clinicians.  Id.; See Caluza v. Brown, 7 Vet. App. 498, 510-11(1995) (Board may weigh evidence on factors such inherent plausibility and consistency with additional evidence).  Consequently, the Board declines to assign an initial rating in excess of 10 percent for left hip motion loss based upon the Veteran's reports of generalized increased hip pain during activity, flare-ups, or interference with sitting, standing movements and the like.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5252, 5253.

The Board has also considered other potentially applicable rating criteria for evaluating the Veteran's left hip disability, but finds that no higher rating is assignable.  Specifically, the Board notes that the evidence does not show ankylosis, flail joint or femur impairment to warrant consideration of DCs 5250, 5254, 5255.  38 C.F.R. § 4.71a, DCs 5250, 5254, 5255.  The disability also is not shown to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule.

Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's service-connected left hip and pelvic DJD reflect so exceptional or so unusual a disability picture as to render the applicable criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's left hip and pelvic DJD at all pertinent points.  The rating schedule fully contemplates the symptoms associated with his disability, to include limited range of motion, functional loss, and pain, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of the service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the disability under consideration, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.


Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was granted a TIDU with an effective date of February 28, 2009.  Thus, the issue of TDIU need not be addressed in conjunction with the higher rating claim herein decided.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability, and the claim for a rating in excess of 10 percent for residuals of left hip and pelvis DJD must be denied.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for left hip and pelvis DJD is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


